DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed ***.  This IDS has been considered.

	Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a method as claimed comprising the step of establishing mathematical models between the egg centroid ratio at different temperature and different placing positions and an egg Haugh index in combination with the remaining claim limitations.
The closest prior art to Applicant’s claimed invention is CN 10268723 which discloses measuring a centroid position of an egg by a centroid measuring instrument and discloses that the centroid measurement can be used as parameter for quantifying egg freshness, but does not teach establishing a mathematical model to do so.

Neither of these references disclose of suggest correlating the centroid position to the Haugh index at different temperatures and placing positions (eggs stored horizontally, vertically with small end up, or vertically with large end up).  While temperature is a known factor for egg freshness (see e.g. Host USPN 7,389,676) it is neither disclosed nor suggested to use it in such a model or incorporate position into the model as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863